Exhibit 12 LINCOLN NATIONAL CORPORATION AND SUBSIDIARIES HISTORICAL RATIO OF EARNINGS TO FIXED CHARGES (dollars in millions) For the Nine Months Ended September 30, Income (loss) from continuing operations before taxes $ $ Sub-total of fixed charges Sub-total of adjusted income (loss) Interest on annuities and financial products Adjusted income (loss) base $ $ Fixed Charges Interest and debt expense (1) $ $ Interest expense related to uncertain tax positions 7 4 Portion of rent expense representing interest 10 11 Sub-total of fixed charges excluding interest on annuities and financial products Interest on annuities and financial products Total fixed charges $ $ Ratio of sub-total of adjusted income (loss) to sub-total of fixed charges excluding interest on annuities and financial products Ratio of adjusted income (loss) base to total fixed charges Interest and debt expense excludes an $8 million loss related to the early retirement of debt in third quarter 2011.
